MEMORANDUM **
Gabriel G. Atamian appeals pro se from the district court’s judgment dismissing his action brought under 42 U.S.C. §§ 1983 and 1985. We have jurisdiction under 28 U.S.C. § 1291. We review de novo a district court’s dismissal for failure to state a claim. Simmons v. Sacramento County Superior Court, 318 F.3d 1156, 1158 (9th Cir.2003). We may affirm on any basis supported by the record. United States v. State of Wash., 969 F.2d 752, 755 (9th Cir.1992). We affirm.
The district court properly dismissed the action against defendants Rich and Casheros because Rich, a physician, and Casheros, a lawyer in private practice, were not acting under color of state law. See Simmons, 318 F.3d at 1161. Further, Atamian’s conclusory allegations that Rich and Casheros conspired with state officers to deprive him of due process were insufficient to state a claim for relief. See id. Atamian also did not allege the requisite invidious animus against a suspect class under section 1985(3). See Griffin v. Breckenridge, 403 U.S. 88, 102-03, 91 S.Ct. 1790, 29 L.Ed.2d 338 (1971).
The claims against Judge Simpson are barred because a state court judge is entitled to absolute immunity for actions undertaken in his judicial capacity. See Harvey v. Waldron, 210 F.3d 1008, 1012 (9th Cir.2000) (holding that state court judges are absolutely immune from suits for damages for acts undertaken in their judicial capacity); see also 42 U.S.C. § 1983 (barring injunctive relief against judicial officer “unless a declaratory decree was violated or declaratory relief was unavailable.”).
Appellees’ requests for judicial notice are granted.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.